Citation Nr: 1507655	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-28 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Service connection for residuals, fracture of C7 vertebrae, status post motor vehicle accident.

2.  Service connection for rotator cuff syndrome, not otherwise specified, claimed as right shoulder condition with scar, status post motor vehicle accident.

3.  Service connection for rotator cuff syndrome, not otherwise specified, claimed as left shoulder condition with scar, status post motor vehicle accident.

4.  Service connection for bilateral pneumothoraces with bilateral scarring of the thorax, status post motor vehicle accident.

5.  Service connection for carotid cavernous fistula with third nerve palsy, status post fistula repair surgery, status post motor vehicle accident.

6.  Service connection for scars, status post exploratory laparotomy, status post motor vehicle accident.

7.  Service connection for retroperitoneal hematoma, status post motor vehicle accident.

8.  Service connection for a bladder condition as secondary to scars, status post exploratory laparotomy, status post motor vehicle accident.

9.  Service connection for a bowel condition as secondary to scars, status post exploratory laparotomy, status post motor vehicle accident.

10.  Service connection for migraines, status post motor vehicle accident.

11.  Service connection for depression and anxiety, status post motor vehicle accident.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to August 1996 and from August 1997 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.






FINDINGS OF FACT

1.  Claimed residuals, fracture of C7 vertebrae, status post motor vehicle accident, occurred while attending ROTC (Reserve Officer Training Corps) educational classes, the Veteran was not in an ACDUTRA (Active Duty for Training) or IDT (Inactive Duty for Training)  status at the time, and such disability and was not caused or aggravated by active service, ACDUTRA, or IDT service.

2.  Claimed rotator cuff syndrome, not otherwise specified, claimed as right shoulder condition with scar, status post motor vehicle accident, occurred while attending ROTC educational classes, the Veteran was not in an ACDUTRA or IDT status at the time, and such disability and was not caused or aggravated by active service, ACDUTRA, or IDT service.

3.  Claimed rotator cuff syndrome, not otherwise specified, claimed as left shoulder condition with scar, status post motor vehicle accident, occurred while attending ROTC educational classes, the Veteran was not in an ACDUTRA or IDT status at the time, and such disability and was not caused or aggravated by active service, ACDUTRA, or IDT service.

4.  Claimed bilateral pneumothoraces with bilateral scarring of the thorax, status post motor vehicle accident, occurred while attending ROTC educational classes, the Veteran was not in an ACDUTRA or IDT status at the time, and such disability and was not caused or aggravated by active service, ACDUTRA, or IDT service.

5.  Claimed carotid cavernous fistula with third nerve palsy, status post fistula repair surgery, status post motor vehicle accident, occurred while attending ROTC educational classes, the Veteran was not in an ACDUTRA or IDT status at the time, and such disability and was not caused or aggravated by active service, ACDUTRA, or IDT service.

6.  Claimed scars, status post exploratory laparotomy, status post motor vehicle accident, occurred while attending ROTC educational classes, the Veteran was not in an ACDUTRA or IDT status at the time, and such disability and was not caused or aggravated by active service, ACDUTRA, or IDT service.

7.  Claimed retroperitoneal hematoma, status post motor vehicle accident, occurred while attending ROTC educational classes, the Veteran was not in an ACDUTRA or IDT status at the time, and such disability and was not caused or aggravated by active service, ACDUTRA, or IDT service.

8.  Claimed bladder condition as secondary to scars, status post exploratory laparotomy, status post motor vehicle accident, occurred while attending ROTC educational classes, the Veteran was not in an ACDUTRA or IDT status at the time, and such disability and was not caused or aggravated by active service, ACDUTRA, or IDT service.

9.  Claimed bowel condition as secondary to scars, status post exploratory laparotomy, status post motor vehicle accident, occurred while attending ROTC educational classes, the Veteran was not in an ACDUTRA or IDT status at the time, and such disability and was not caused or aggravated by active service, ACDUTRA, or IDT service.

10.  Claimed migraines, status post motor vehicle accident, occurred while attending ROTC educational classes, the Veteran was not in an ACDUTRA or IDT status at the time, and such disability and was not caused or aggravated by active service, ACDUTRA, or IDT service.

11.  Claimed depression and anxiety, status post motor vehicle accident, occurred while attending ROTC educational classes, the Veteran was not in an ACDUTRA or IDT status at the time, and such disability and was not caused or aggravated by active service, ACDUTRA, or IDT service.





CONCLUSIONS OF LAW

1.  Claimed residuals, fracture of C7 vertebrae, status post motor vehicle accident, were not incurred or aggravated by active military service, ACDUTRA, or IDT.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(d)(4)(ii), 3.303, 3.304, 3.307, 3.309 (2014).

2.  Claimed rotator cuff syndrome, not otherwise specified, claimed as right shoulder condition with scar, status post motor vehicle accident, was not incurred or aggravated by active military service, ACDUTRA, or IDT.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(d)(4)(ii), 3.303, 3.304 (2014).

3.  Claimed rotator cuff syndrome, not otherwise specified, claimed as left shoulder condition with scar, status post motor vehicle accident, was not incurred or aggravated by active military service, ACDUTRA, or IDT.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(d)(4)(ii), 3.303, 3.304 (2014).

4.  Claimed bilateral pneumothoraces with bilateral scarring of the thorax, status post motor vehicle accident, was not incurred or aggravated by active military service, ACDUTRA, or IDT.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(d)(4)(ii), 3.303, 3.304 (2014).

5.  Claimed carotid cavernous fistula with third nerve palsy, status post fistula repair surgery, status post motor vehicle accident, was not incurred or aggravated by active military service, ACDUTRA, or IDT.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(d)(4)(ii), 3.303, 3.304 (2014).

6.  Claimed scars, status post exploratory laparotomy, status post motor vehicle accident, was not incurred or aggravated by active military service, ACDUTRA, or IDT.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(d)(4)(ii), 3.303, 3.304 (2014).

7.  Claimed retroperitoneal hematoma, status post motor vehicle accident, was not incurred or aggravated by active military service, ACDUTRA, or IDT.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(d)(4)(ii), 3.303, 3.304 (2014).

8.  Claimed bladder condition as secondary to scars, status post exploratory laparotomy, status post motor vehicle accident, was not incurred or aggravated by active military service, ACDUTRA, or IDT.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(d)(4)(ii), 3.303, 3.304 (2014).

9.  Claimed bowel condition as secondary to scars, status post exploratory laparotomy, status post motor vehicle accident, was not incurred or aggravated by active military service, ACDUTRA, or IDT.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(d)(4)(ii), 3.303, 3.304 (2014).

10.  Claimed migraines, status post motor vehicle accident, were not incurred or aggravated by active military service, ACDUTRA, or IDT.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(d)(4)(ii), 3.303, 3.304 (2014).

11.  Claimed depression and anxiety, status post motor vehicle accident, was not incurred or aggravated by active military service, ACDUTRA, or IDT.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(d)(4)(ii), 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a November 2009 letter.   The claims were then adjudicated in September 2010.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  

In this case, an examination and/or medical opinion does not need to be obtained because all the evidence, including that supplied by the Veteran, reflects that she suffered the claimed injuries following a motor vehicle accident while in the ROTC and not while performing any military duty recognized by VA as giving rise to entitlement to benefits, such as active duty, ACDUTRA, or IDT.  In September 2012, a VA examination was obtained as to the claim for service connection for a bladder disorder, and a review of that examination reflects a well-reasoned rationale based upon complete physical examination and interview of the Veteran, and review of the claims file.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506  (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2014).  Active duty training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  Active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

According to 38 C.F.R. § 3.6(c)(4), duty performed by a senior ROTC program member, when ordered to such duty under 10 U.S.C.A. Chapter 103, will be considered ACDUTRA.  Other ROTC training can be considered as IDT, if verified by IDT pay records.  According to 38 C.F.R. § 3.6(d)(3), training other than ACDUTRA performed by a member, or an applicant for membership in the Senior ROTC, when ordered to such duty under 10 U.S.C.A. Chapter 103, shall be considered IDT.  But, according to 38 C.F.R. § 3.6 (d)(4)(ii),  IDT does not include attendance at an educational institution in an inactive status.

In this case, the Board finds that service connection is not warranted for the issues claimed on appeal because the evidence demonstrates that the Veteran was not on active duty, ACDUTRA, or IDT status at the time of the March 2002 motor vehicle accident that caused her appealed injuries/disabilities.   The evidence reflects that the Veteran had a period of active service dated until August 2000.   At the time of the March 2002 motor vehicle accident, the Veteran was a member of the Mississippi National Guard and was attending ROTC educational classes at the University of Southern Mississippi.  She was involved in the aforementioned accident while on her way to attend these classes.  She has not contended, and the official service records do not demonstrate, the Veteran had been called to IDT at the time of the accident or otherwise was considered to be on active duty, ACDUTRA, or IDT status as contemplated by VA regulations, including those found at 38 C.F.R. § 3.6.  Moreover, subsequent to the March 2002 motor vehicle accident, the Veteran did not participate in active duty, ACDUTRA, or IDT.  Rather, she was placed on authorized absence from IDT following the accident and then was discharged from the Army National Guard in April 2003.  Her ROTC classes were terminated due to physical disability in January 2003.  Significantly, the Veteran has not contended that she was performing active service, ACDUTRA, or IDT at the time of the motor vehicle accident.  Rather, she claims that she was a soldier at all times, despite her duty status.  However, for the reasons stated herein, the service connection claims cannot prevail because a necessary element of service connection, that of classification of duty, has not been met.  

With regard to the Veteran's periods of active service, the service treatment records are negative for the issues claimed on appeal.  Because the records demonstrated that the Veteran's pregnancy in February 2000 was complicated by kidney hydronephrosis necessitating a right ureteral stent, the RO obtained a VA opinion in September 2012 in order to clarify whether her current bladder disorder was related to such in-service treatment.  However, the September 2012 VA examiner determined that there was no current residual urinary disorder to relate to the in-service kidney hydronephrosis.  

The remainder of the post-service treatment records demonstrate that the Veteran sustained multiple injuries, to include to her cervical spine, lungs, and abdomen, at the time of the March 2003 motor vehicle accident.  The records do not relate those injuries and residual disabilities to the Veteran's periods active service.  Rather, the treatment records clearly trace those injuries/disabilities to the March 2003 motor vehicle accident.  Significantly, the Veteran does not contend that any of the claimed disabilities were caused by her active service.  Accordingly, the Board finds that the theory of entitlement to service connection for the disabilities claimed on appeal as due to the Veteran's periods of active service must be denied.

The Veteran has contended on her own behalf that her claimed disabilities on appeal, to include her bladder disability, were caused or aggravated by her military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe symptoms such as trouble urinating or over urination, she is not competent to relate those symptoms to her in-service kidney hydronephrosis.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the competent medical evidence weighs heavily against her claim.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the issues on appeal as none of those conditions have been shown to have been causally or etiologically related to any disease, injury, or incident of active service, ACDUTRA, or IDT.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and her claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals, fracture of C7 vertebrae, status post motor vehicle accident, is denied

Service connection for rotator cuff syndrome, not otherwise specified, claimed as right shoulder condition with scar, status post motor vehicle accident, is denied.

Service connection for rotator cuff syndrome, not otherwise specified, claimed as left shoulder condition with scar, status post motor vehicle accident, is denied.

Service connection for bilateral pneumothoraces with bilateral scarring of the thorax, status post motor vehicle accident, is denied.

Service connection for carotid cavernous fistula with third nerve palsy, status post fistula repair surgery, status post motor vehicle accident, is denied.

Service connection for scars, status post exploratory laparotomy, status post motor vehicle accident, is denied.

Service connection for retroperitoneal hematoma, status post motor vehicle accident, is denied.

Service connection for a bladder condition as secondary to scars, status post exploratory laparotomy, status post motor vehicle accident, is denied.

Service connection for a bowel condition as secondary to scars, status post exploratory laparotomy, status post motor vehicle accident, is denied.

Service connection for migraines, status post motor vehicle accident, is denied.
Service connection for depression and anxiety, status post motor vehicle accident, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


